






Sears Holdings Management Corporation                 Sears Hometown and Outlet
Stores, Inc.
3333 Beverly Road                            3333 Beverly Road        
Hoffman Estates, IL 60179                        Hoffman Estates, IL 60179






October 10, 2012
Michael Gray
Dear Michael,


On behalf of Sears Hometown and Outlet Stores, Inc. ("SHO"), we are pleased to
extend to you our offer to be Vice President/General Manager, effective as of
the effective date of the spin-off of SHO ("Spin-off '). In this position, you
will report to Will Powell, Senior Vice President, Chief Operating Officer. This
offer letter is contingent upon the completion of the Spin-off. This letter
supersedes any prior communications about employment supporting or with SHO.


The key elements of your employment and compensation package are as follows:


•
Annual Base Salary: $280,000.



•
Annual Incentive Plans

•
You will be eligible to participate in the Sears Hometown and Outlet Stores,
Inc. Annual Incentive Plan ("SHO AIP") with an annual incentive opportunity of
50% of your base salary. Any incentive payable with respect to a fiscal year
will be paid by April 15th of the following fiscal year, provided that you are
actively employed at the payment date. Further details regarding your 2012 SHO
AI P target award will be provided to you following approval of the program.



•
With respect to your participation under the Sears Holdings Corporation Annual
Incentive Plan ("SHC AIP") for the 2012 fiscal year, upon the Spin-off, your
participation in the 2012 SHC AIP will transition to the SHO A I P as follows:

•
For the I st and 2"d fiscal quarters of 2012, the portion of your target
incentive award (equivalent to I 0%) that is based on the quarterly SHC EBITDA
measure wi ll be determined based on actual performance during the 1st and 2nd
quarters. If any payout has been earned, it will be paid to you by SHO under the
SHO AIP in April 2013, provided that you are act i vel y employed by SHO as of
the payment date. The SHC EBITDA gate will continue to need to be attained
before any payout is earned. The quarterly SHC EBITDA measure will not be a
component of your 2012 annual incentive for the 3d and 4th fiscal quarters of
2012. Instead, the remaining 15% weighted incentive based on the quarterly SHC
EBITDA measure for that ti me wi l l be converted to a new measure of SHO EBITDA
under the 2012 SHO A IP.

•
The 75% of your target incentive that is currently based on the Hometown
(including Hardware) BOP Total with respect to the fiscal 201 2 period prior to
Spin-off wi l l be converted to a new measure of SHO EBITDA under the 2012 SHO A
I P.





•
Long-Term Incentive Plans

•
Participation in the Sears Hometown and Outlet Stores, Inc. Long-Term Incentive
Program ("SHO LTIP"). You will first become eligible to participate in a SHO
LTIP starting with the 2012 SHO LTIP when finalized and approved. Your target
award amount will be 50% of your base salary. Further details regarding your
2012 target award under the SHO LTIP will be provided to you following the
approval of the program.

•
With respect to your participation in the outstanding Sears Holdings Corporation
Long-Term Incentive Programs ("SHC LTIPs"), you currently participate in the
2010 and 2011 SHC LTIPs with a target incentive percentage of 50% of base salary
(at the time of the LTIP award) under each plan. Upon the Spin-off, your
participation in these programs will transition as follows:

•
Your participation under 2010 and 201 1 SHC LTIPs will be closed out as of the
effective date of the Spin-off and any incentive that may become payable (as
explained below) will be payable under the SHO LTIP.

•
2010 SHC LTIP: Performance from fiscal year 2010 through the 2"d fiscal quarter
end of 2012 will be determined. If any incentive has been earned, it will be
payable to you in April 2013.





--------------------------------------------------------------------------------




•
2011 SHC LTIP: Performance from fiscal year 201 1 through the 2"d fiscal quarter
end of 2012 will be determined. If any i ncentive has been earned, it will be
payable to you i n April 2014.

•
Any payouts under the 20 I O LTIP or 201 1 LTIP will be payable to you under the
terms of the SHO LTIP. You must be actively employed by SHO to be eligible to
receive a payout. In addition, any payout of these amounts wil l be pro-rated
based on the n umber of eligible days worked at SHC and SHO, as applicable,
during the performance period for each LTIP.

•
Unvested Cash Award

•
Prior to the effective date of the Spin-Off, you received the following Special
Retention Award from SHC that is currently unvested.



Grant Date
Vest Date
Cash Retention
8/2/12
8/2/13
$70,000
8/2/12
8/2/14
$70,000



•
Under the terms of your award agreement, this award would be forfeited upon the
Spin-Off. However, SHO will replace this award and will be payable by SHO
provided you remain employed by SHO through the vesti ng date of the award.

•
Executive Severance Agreement

•
Your current Executive Severance Agreement ("Agreement") with SHC will be
assigned to and assumed by SHO effective as of the Spin-off i n accordance with
Section 20 of the Agreement. Therefore, if post-Spin-off your employment with
SHO is terminated by SHO (other than for Cause, death or Disability) or by you
for Good Reason (as such capitalized terms are defined i n the Agreement), you
will receive six (6) months of salary continuation, based on to your base salary
at the ti me of termination, subject to mitigation. Under the Agreement, you
agree, among other things, not to disclose confidential information and for
twelve ( 12) months fol lowing term i nation of employment not to solicit
employees. You also agree not to aid, assist or render services for any ''Sears
Competitor" or "Sears Vendor" (as such terms are defined i n the Agreement) for
six (6) months following termination of employment. The non-disclosure,
non-solicitation, non-compete and non-affiliation provisions apply regardless of
whether you are eligible for severance benefits under this Agreement. A copy of
your fully executed Agreement is enclosed for your information.

•
Other

•
On a fiscal year basis, you will continue to be eligible to receive three (3)
weeks paid vacation. Added to this, you will qualify for six (6) paid National
Holidays each year. You also will be eligible for up to four (4) personal days
per year.

•
Upon the Spin-off, you will continue to be eligible to participate in all
retirement, health and welfare programs made available or sponsored by SHO on a
basis no less favorable than other SHO executives at your level, in accordance
with the applicable terms, conditions and availability of those programs. These
benefits will be provided under SHC benefit programs during a benefits
transition period, and thereafter SHO intends to sponsor or make available
substantially similar benefit programs .



Michael, we are excited about the important contributions you will make to this
new independent, public company upon the Spin-off and look forward to your
acceptance of our offer. If you need additional information or clarification,
please call.


This offer will expire if not accepted within one week from the date of this
letter.


Sincerely,


Sears Holdings Management Corporation    


Sears Hometown and Outlet Stores, Inc.
















--------------------------------------------------------------------------------






/s/ DEAN CARTER
Dean Carter
Chief Human Resources Officer


/s/ BECKY ILIFF
Becky Iliff
VP, Human Resources, SHO




Accepted :
/s/ MICHAEL GRAY
Michael GrAy


Date
11/28/2012




